                       Case 6:19-cr-10079-JWB Document 2 Filed 05/10/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District
                                             __________      of Kansas
                                                         District of __________


                 United States of America,                     )
                             Plaintiff                         )
                                v.                             )      Case No.     19-10079-JWB
                  Raul Hernandez-Pineda,                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Raul Hernandez-Pineda                                                                                        .


Date:          05/10/2019                                                               Chekasha Ramsey
                                                                                         Attorney’s signature


                                                                                    Chekasha Ramsey, #78476
                                                                                     Printed name and bar number
                                                                                     500 State Ave., Suite 201
                                                                                      Kansas City, KS 66101


                                                                                               Address

                                                                                        che_ramsey@fd.org
                                                                                            E-mail address

                                                                                          (913) 551-6712
                                                                                          Telephone number

                                                                                          (913) 551-6562
                                                                                             FAX number
